Case 2:19-cv-02112-PKH Document 36                     Filed 10/14/20 Page 1 of 2 PageID #: 266




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  FORT SMITH DIVISION

JOAN CHANDLER DOSS                                                                       PLAINTIFF

v.                                     No. 2:19-CV-02112

ALLISON HARVELL and STATE
AUTOMOBILE MUTUAL INSURANCE
COMPANY                                                                              DEFENDANTS

                                     OPINION AND ORDER

       Federal Rule of Civil Procedure 41(a)(1)(A)(ii) allows the parties to stipulate to the

unconditional dismissal of an action. Adams v. USAA Cas. Ins. Co., 863 F.3d 1069, 1078 (8th Cir.

2017). “[T]he entry of such a stipulation of dismissal is effective automatically and does not

require judicial approval.” Gardiner v. A.H. Robins Co., Inc., 747 F.2d 1180, 1189 (8th Cir. 1984).

While the Rules explicitly allow unconditional dismissal, the Court is also implicitly authorized to

allow conditional dismissal. For example, there is broad authorization for the Court to retain

jurisdiction even in the case of a stipulation of dismissal if the parties agree to that retention. See

Kokonnen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 381–82 (1994).

       Though it is authorized to retain jurisdiction even after a stipulation of dismissal, this Court

currently has no mechanism for putting that authorization into effect—no order was preemptively

entered in this particular case allowing a conditional stipulation of dismissal, and there is no local

rule or general order in this district allowing litigants to insert conditions that bind the Court to

exercise its jurisdiction into stipulations of dismissal that do not require Court approval. If Rule

41(a)(1)(A)(ii) stipulations of dismissal are self-executing at the moment they are filed, and if what

the parties filed here is a self-executing Rule 41(a)(1)(A)(ii) stipulation of dismissal, then dismissal

has divested this Court of its limited subject matter jurisdiction over the dispute, and the Court



                                                   1
Case 2:19-cv-02112-PKH Document 36                    Filed 10/14/20 Page 2 of 2 PageID #: 267




does not see how it can properly enter an after-the-fact order retaining jurisdiction to enforce a

settlement agreement.

       Of course, “the substance of a motion rather than the form of a motion is controlling.”

BBCA, Inc. v. United States, 954 F.2d 1429, 1431–32 (8th Cir. 1992). The parties here all signed

and jointly filed a document styled “Joint Stipulation of Dismissal.” (Doc. 35). Despite that label,

the document clearly requests entry of an order from the Court dismissing this case with prejudice

and retaining jurisdiction for 30 days to enforce the terms of the settlement. It is clear from the

substance that the parties intend this to be a joint motion to dismiss under Federal Rule of Civil

Procedure 41(a)(2), which allows dismissal “on terms that the court considers proper.” The motion

represents that the parties have settled the case and asks that the Court retain jurisdiction following

dismissal only long enough to ensure that the settlement agreement has been fully performed. The

Court considers dismissal on these terms proper.

       IT IS THEREFORE ORDERED that the motion (Doc. 35) is GRANTED and this case is

DISMISSED WITH PREJUDICE. The Court retains jurisdiction for 30 days to enforce the terms

of the settlement agreement.

       IT IS SO ORDERED this 14th day of October, 2020.


                                                               /s/P. K. Holmes, ΙΙΙ
                                                               P.K. HOLMES, III
                                                               U.S. DISTRICT JUDGE




                                                  2
